Citation Nr: 1018723	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  04-37 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1978 to June 1984.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2003 
rating decision of the Cleveland Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 2006, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
In January 2007 and October 2008 the case was remanded for 
additional development.      

By a Fax received at the Board in November 2009 the Veteran 
requested to reopen a claim of service connection for 
bilateral Achilles tendonitis.  This matter has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In correspondence received at the RO in September 2009 (and 
at the Board in October 2009) the Veteran requested that VA 
secure his treatment records (dates unspecified) from the New 
Orleans VA Medical Center (VAMC).  A review of the claims 
file found that there has been no response to this request 
for evidentiary development, and that the most recent VA 
treatment records associated with the claims file are from 
August 2005.  As VA treatment records are constructively of 
record, and potentially may contain pertinent medical 
information (particularly in light of the Veteran's request 
that they be secured), the records must be better identified, 
and secured.  The Board notes that this is the 3rd remand for 
development in this matter.  The resulting delay is quite 
regrettable.  The Board observes, however, that this delay is 
entirely the result of the Veteran's piecemeal, partial, and 
tardy identification of potentially pertinent evidence that 
VA is required to secure and consider.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to 
identify the dates of his treatment at the 
New Orleans VAMC (records of which he 
requests be obtained) and to identify any 
further pertinent evidence he believes is 
outstanding.  Upon his response the RO 
should secure for the record copies of 
complete clinical records of the treatment 
at the New Orleans VAMC (and any further 
outstanding evidence that he identifies).  
If any records identified are unavailable, 
it should be so noted (with explanation) 
in the record, and the Veteran should be 
so advised.  The RO should arrange for any 
further development suggested by 
additional information received.  

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
